[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE TRIER OF FACT
The court has made a preliminary determination that the plaintiffs' trade secret claims must be tried courtside. This would not be the case as to the plaintiffs' other claims. The court is considering commencing evidence on the plaintiffs' trade secret claims (counts one and two) and sanctions claims on March 20, 2003. The other claims could be severed for a later jury trial, if necessary.
The plaintiffs' essential claims appear to be related to trade secret misappropriation. The resolution of such issue would likely resolve the case.
Proceeding with the trade secret claims by courtside trial also would provide the plaintiffs with a forum for their sanctions claims. The court and a jury could hear all of the plaintiffs' complaint simultaneously, but not the sanctions claims.
If we proceed with a jury trial in March, we would not have the opportunity for a sanctions hearing, unless the trial were delayed.
Proceeding with evidence on both the sanctions and trade secret claims before the court in March offers an opportunity to resolve the essential issues on the merits at the earliest date.
The parties are invited to comment on this proposal in writing by February 10, 2003, and may submit their papers by facsimile directly to the court.
ROBERT F. McWEENY, J. CT Page 1779